Name: Council Decision (CFSP) 2017/2370 of 18 December 2017 in support of the Hague Code of Conduct and ballistic missile non-proliferation in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  defence;  European construction;  international affairs
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/28 COUNCIL DECISION (CFSP) 2017/2370 of 18 December 2017 in support of the Hague Code of Conduct and ballistic missile non-proliferation in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against the Proliferation of Weapons of Mass Destruction (the Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the Strategy and giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects aimed at enhancing the multilateral non-proliferation system and multilateral confidence-building measures. The Hague Code of Conduct against ballistic missile proliferation (the Code) is an integral part of that multilateral non-proliferation system. (3) On 17 November 2003, the Council adopted Common Position 2003/805/CFSP (1). That Common Position calls on the Union to, inter alia, convince as many countries as possible to subscribe to the Code, especially those with ballistic missile capabilities, as well as for the further development and implementation of the Code, especially its confidence-building measures, and for the promotion of a closer relationship between the Code and the United Nations (UN) multilateral non-proliferation system. (4) On 8 December 2008, the Council adopted its conclusions and a document entitled New lines for action by the European Union in combating the proliferation of weapons of mass destruction and their delivery systems. The document states, inter alia, that proliferation of weapons of mass destruction (WMD) and their delivery systems continue to constitute one of the greatest security challenges and that non-proliferation policy constitutes an essential part of the Common Foreign and Security Policy. (5) On 18 December 2008, the Council adopted Decision 2008/974/CFSP (2) in support of the Code in the framework of the implementation of the Strategy. (6) On 23 July 2012, the Council adopted Decision 2012/423/CFSP (3). That Decision has allowed the successful promotion of the universality of the Code and compliance with its principles. (7) On 15 December 2014, the Council adopted Decision 2014/913/CFSP (4). That Decision has helped raise the profile of the Code and thereby facilitated the subscription of new Members to the Code. It is a priority of the Union to continue the dialogue among subscribing and non-subscribing States with the aim of further promoting the universality of the Code as well as its better implementation and enhancement. This Decision should contribute to that process. (8) More generally, the continued proliferation of ballistic missiles capable of delivering WMD constitutes a cause of growing concern for the international community, in particular ongoing missiles programmes in the Middle-East, North-East Asia and South-East Asia. (9) The United Nations Security Council (UNSC) emphasised in Resolution (UNSCR) 1540 (2004), and recalled in UNSCR 1977 (2011) and 2325 (2016), that the proliferation of nuclear, chemical and biological weapons, as well as their means of delivery, constituted a threat to international peace and security and obliged States, inter alia, to refrain from supporting by any means non-State actors from developing, acquiring, manufacturing, possessing, transporting, transferring or using nuclear, chemical or biological weapons and their means of delivery. The threat caused by nuclear, chemical and biological weapons and their means of delivery to international peace and security was reaffirmed in UNSCR 1887 (2009) on nuclear non-proliferation and nuclear disarmament, HAS ADOPTED THIS DECISION: Article 1 1. In accordance with the EU Strategy against the Proliferation of Weapons of Mass Destruction (the Strategy), which sets the objective of upholding, implementing and strengthening the multilateral disarmament and non-proliferation treaties and agreements, the Union shall further support the universalisation, full implementation and enhancement of the Hague Code of Conduct against ballistic missile proliferation (the Code). 2. The activities in support of the Code, corresponding to measures in line with the Strategy, shall consist of regional and sub-regional workshops, conferences, expert visits, research, information and communication as well as side events in the margins of international conferences. 3. The aim of the activities shall be: (a) promoting the subscription to the Code by an ever larger number of States and ultimately its universality; (b) supporting the full implementation of the Code; (c) promoting dialogue among subscribing and non-subscribing States with the aim of helping to build confidence and transparency, encouraging restraint and creating more stability and security for all; (d) reinforcing the Code's visibility and raising public awareness about the risks and threats posed by ballistic missile proliferation; (e) exploring, in particular through academic studies, possibilities of enhancing the Code and of promoting cooperation between the Code and other relevant multilateral instruments, such as the Missile Technology Control Regime, UNSCR 1540 (2004) and the United Nations Register of Objects Launched in Outer Space. 4. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by the Fondation pour la recherche stratÃ ©gique (FRS). The FRS shall perform this task under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with the FRS. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 1 878 120,05. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, it shall conclude a grant agreement with the FRS for the reference amount upon adoption of this Decision. The rules on grants provided for in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (5) shall apply to this grant agreement. The agreement shall stipulate that the FRS is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the grant agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the grant agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the FRS. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 40 months after the date of the conclusion of the grant agreement referred to in Article 3(3). However, it shall expire six months after its entry into force if no grant agreement has been concluded by that time. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) Council Common Position 2003/805/CFSP of 17 November 2003 on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and means of delivery (OJ L 302, 20.11.2003, p. 34). (2) Council Decision 2008/974/CFSP of 18 December 2008 in support of the Hague Code of Conduct against Ballistic Missile Proliferation in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 345, 23.12.2008, p. 91). (3) Council Decision 2012/423/CFSP of 23 July 2012 in support of ballistic missile non-proliferation in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction and of the Council Common Position 2003/805/CFSP (OJ L 196, 24.7.2012, p. 74). (4) Council Decision 2014/913/CFSP of 15 December 2014 in support of the Hague Code of Conduct and ballistic missile non-proliferation in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 360, 17.12.2014, p. 44). (5) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX 1. OBJECTIVE The main objective of this Decision is to promote through specific measures the universality, the full implementation and the enhancement of the Hague Code of Conduct against Ballistic Missile Proliferation (the Code), in line with the EU strategy against the proliferation of weapons of mass destruction. This Decision will complement the Union's diplomatic engagement with subscribing States and non-subscribing States to the Code. In this regard, relevant Union messages are: (a) for subscribing States: (i) importance of full implementation of the Code, notably through the annual declarations and pre-launch notifications provided for in the Code; (ii) encouragement to fully use the Code as a means to promote transparency and confidence, both regionally and internationally, and to help curbing and preventing the proliferation of ballistic missiles capable of delivering weapons of mass destruction (WMD); (b) for non-subscribing States: (i) encouragement to subscribe to the Code and thereby contribute to the wider multilateral efforts to prevent the proliferation of WMD and their means of delivery; (ii) taking advantage of the Code's provisions to help reduce regional tensions and to build confidence, thereby promoting more security for all. In addition, this Decision shall be used to help financing a limited number of research papers on synergies between the Code and other relevant multilateral instruments, such as the Missile Technology Control Regime (MTCR), UNSCR 1540 (2004) and the United Nations Register for Objects Launched in Outer Space. Finally, this Decision aims at supporting the ongoing policy dialogue of the international community on security and sustainability in outer space, notably through providing a limited financial contribution for the annual space conferences, organised by the United Nations Institute for Disarmament Research (UNIDIR) in Geneva. 2. MEASURES 2.1. Objectives of the measures (a) promoting the subscription to the Code by an ever larger number of States and ultimately its universality; (b) supporting the full implementation of the Code by subscribing States; (c) promoting dialogue among subscribing and non-subscribing States with the aim of helping to build confidence and transparency, encouraging restraint and creating more stability and security for all; (d) reinforcing the Code's visibility and raising public awareness about the risks and threats posed by ballistic missile proliferation; (e) exploring, in particular through academic studies, possibilities of enhancing the Code and of promoting cooperation between the Code and other relevant multilateral instruments, such as the MTCR and UNSCR 1540 (2004). 2.2. Description of the measures (a) FRS will organise outreach activities in the form of regional and/or sub-regional seminars and expert missions designed to: (i) increase awareness about the risks and challenges of ballistic missile proliferation; (ii) provide a platform for relevant experts to exchange informally (Chatham House rules) on strategic issues and thereby help building confidence among States; and (iii) promote the Union objectives of universality, full implementation and enhancement of the Code. FRS will organise up to nine regional and/or sub-regional events, including in Latin America and the Caribbean, in the Middle East/Africa and in South-East Asia, as well as up to six country-specific expert missions to non-subscribing States. All such events shall be carried out in close collaboration with the authorities of the respective host governments and, as appropriate, other relevant academia; (b) FRS will organise up to six side-events dedicated to the Code, in the margins of international conferences, notably the Code Annual Regular Meeting in Vienna and the session of the UN General Assembly's First Committee in New York. Such side-events will be designed to help deepen the relationship between the Code and the UN, in conformity with Resolution 71/33, adopted by the UN General Assembly on 5 December 2016; (c) FRS will organise, in close collaboration with the relevant authorities, a visit by an international group of experts to a space launching site, in accordance with the third indent of subpoint ii) of point (a) of Article 4 of the Code; (d) FRS will transfer, from the grant allocated by the Union, three times the amount of EUR 29 240,00 to UNIDIR in order to help finance the UNIDIR annual conferences on space security issues and thereby to assist the overarching goal of support to the Code. FRS and UNIDIR will ensure Union visibility at these conferences, appropriate to the size of the Union's contribution; (e) FRS will commission and publish at least four research papers on issues related to the Code, including one or more research papers on the relationship between the Code and other relevant multilateral instruments, such as the MTCR and the UNSCR 1540 (2004). To that end, FRS will solicit contributions from all research institutes that are part of or associated with the EU NPD Consortium. The topics of the research papers will be agreed between the FRS and the relevant services of the European External Action Service (EEAS); (f) FRS will undertake communication and information activities with the double objective of enhancing the visibility of the Code and the Union's contribution to it. FRS will elaborate a detailed communication and information plan, for approval by the EEAS and the Commission. 2.3. Results of the measures (a) an increase in the number of subscribing States to the Code; (b) improved implementation of the Code by subscribing States; (c) enhanced awareness among policy makers, regulators, experts and the public at large of the importance for States to subscribe to and to implement the Code; (d) enhanced visibility for the Union's efforts in promoting the universality, full implementation and enhancement of the Code. 3. PARTNERS FOR THE MEASURES FRS, acting in close liaison with the EEAS, will continue developing effective partnerships with interested regional and sub-regional organisations, State authorities, research institutes and other relevant bodies. FRS will cooperate closely with UNIDIR regarding the measure set out in point 2.2. (e). 4. INTERACTION WITH UNION EFFORTS Based on the regular feedback from FRS on its activities, the Union may decide to complement those efforts through targeted diplomatic action aimed at raising awareness of the importance for States to subscribe to and to implement the Code. 5. BENEFICIARIES OF THE MEASURES (a) states, both subscribing and non-subscribing States to the Code; (b) government officials, policymakers, regulators, experts; (c) international, regional and sub-regional organisations; (d) academia and civil society; (e) the Code Chair. 6. VENUE FRS will select, in consultation with the relevant services of the EEAS, potential venues for the meetings, workshops and other events. The criteria used for choosing the venues will include the willingness and commitment of a relevant State or intergovernmental organisation in a particular region to host the event. Specific locations of country visits or country-specific activities will depend on invitations from interested States or intergovernmental organisations. 7. DURATION The total estimated duration of the action is 36 months.